Exhibit 10.1

LOGO [g90838g92m12.jpg]

Sandy Price

SVP Human Resources

Mailstop: KSOPHF0310

6200 Sprint Parkway

Overland Park, KS 66251

May 24, 2010

Mr. Bob L. Johnson

6200 Sprint Parkway

Overland Park, KS 66251

Dear Bob:

This letter addresses your eligibility for benefits under Sprint’s Executive
Relocation Program (“Program”) as a result of the 2008 relocation of your place
of performance to Overland Park, KS, as documented in your December 31, 2008
Amended and Restated Employment Agreement. You have agreed to establish a
secondary residence in the vicinity of the Company’s Overland Park headquarters
by August 1, 2011.

This letter confirms that, pursuant to Section 1.07 of the Program, the standard
“12-month eligibility period” for purposes of your eligibility for benefits
under the Program, including the Forfeiture of Relocation Benefits and Payback
Provision of Section 13.01 of the Program, will be extended to August 1, 2011.

We also wish to advise you that in lieu of the “Interim Living” portion of the
Relocation Lump Sum, as described in Section 5 of the Program, you will receive
up to 14 months of an interim living-expense payment payable in monthly amounts
of $2,700, grossed up, from June 1, 2010 until July 1, 2011. Additionally, due
to the extension of the normal 12-month eligibility period, you will be eligible
for gross up on relocation benefits outlined in Section 12.01 which would
normally be excluded from income.

In exchange for these enhancements, and because you have advised us that you do
not intend to relocate your primary residence, you will not be eligible for the
Home Selling Benefits described in Section 4 of the Program. You will also be
required to reimburse Sprint for any interim living and relocation related
expense if you have not established your secondary residence by August 1, 2011
or if you voluntarily terminate employment prior to August 1, 2012.

A copy of the Program is enclosed for your reference. As noted above, the
interim living payments will be paid monthly, once you complete and return the
Relocation Benefits Initiation Form to the Corporate Relocation Department. Pat
Sparks, Relocation Manager, will contact you to assist in submission of this
form and to answer any questions you may have regarding the relocation benefits
you are eligible to receive.

Sincerely,

Sandy Price